Exhibit 10.5

 
FORBEARANCE AGREEMENT AND FOURTH AMENDMENT
TO LOAN DOCUMENTS


THIS FORBEARANCE AGREEMENT AND FOURTH AMENDMENT TO LOAN DOCUMENTS (this
“Agreement”) is made and entered into as of the 15th day of February, 2010 among
AEROGROW INTERNATIONAL, INC., a Nevada corporation (“Borrower”), JACK J. WALKER
(“Guarantor”; Guarantor and Borrower are sometimes referred to herein
individually as an “Obligor” and collectively as “Obligors”), and FCC, LLC,
d/b/a First Capital, a Florida limited liability company (“Lender”).


W I T N E S S E T H:


WHEREAS, Borrower and Lender are parties to that certain Loan and Security
Agreement dated as of June 23, 2008 (as amended, restated or otherwise modified
from time to time, the “Loan Agreement”); and


WHEREAS, Guarantor has guaranteed up to $750,000 of the obligations of Borrower
to Lender pursuant to a Limited Guaranty of Individual in favor of Lender dated
as of January 1, 2009 (as amended, restated or otherwise modified from time to
time, the “Guaranty”); and
 
WHEREAS, pursuant to the Loan Agreement, Borrower agreed, among other things, to
comply with certain financial covenants; and
 
WHEREAS, Borrower has not complied with such financial covenants; and
 
WHEREAS, as a result of such material Defaults by Borrower, Lender has the
right, as set forth in the Loan Agreement and the other Loan Documents, to
immediately exercise all of its rights and remedies with respect to the
Collateral, Borrower and Guarantor; and
 
WHEREAS, Obligors have requested that Lender temporarily forbear from exercising
its rights and remedies with respect to the Specified Defaults described below,
and Lender is willing to do so on the terms and conditions set forth herein; and


WHEREAS, in order to induce Lender to enter into this Agreement, Guarantor has
agreed to pledge certain partnership interests owned by Guarantor to Lender
pursuant to a separate pledge agreement.


NOW, THEREFORE, in consideration of the foregoing premises, and other good and
valuable consideration, the receipt and legal sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:
 
1.           Definitions.  All capitalized terms used herein and not otherwise
expressly defined herein shall have the respective meanings given to such terms
in the Loan Agreement.
 

--------------------------------------------------------------------------------


 
2.           Specified Defaults.  Each Obligor acknowledges that Borrower is in
default under the following sections of the Loan Agreement:
 
(a)           Section 6 and Item 21(a) of the Schedule as a result of Borrower’s
failure to maintain the minimum fixed charge coverage ratio required thereunder
for each of the months ended October 31, 2009, November 30, 2009 and December
31, 2009; and
 
(b)           Section 6 and Item 21(b) of the Schedule as a result of Borrower’s
failure to maintain the minimum tangible net worth required thereunder as of
October 31, 2009, November 30, 2009 and December 31, 2009.
 
The Events of Default specified in the foregoing clauses (a) through (b) are
hereafter collectively referred to as the “Specified Defaults”.  Obligors
acknowledge that, as a result of the Specified Defaults, (y) but for Lender’s
agreement to forbear as set forth herein, Lender has the right to declare all of
the Obligations to be immediately due, payable and performable, and Lender has
the right to enforce collection of the Obligations by making demand under the
Guaranty and repossessing and disposing of any interest in the Collateral, as
more fully set forth in Section 13 of the Loan Agreement, and (z) Borrower is
not entitled to make any payment on any Subordinated Debt.
 
3.           Temporary Forbearance.  Lender agrees to forbear until the
Forbearance Termination Date (as defined below) from exercising its rights and
remedies under the Loan Agreement and the other Loan Documents as a result of
the Specified Defaults.  Lender reserves its rights and remedies at all times
with respect to any Default under the Loan Agreement, the Guaranty, this
Agreement or any other Loan Document other than a Specified Default, whether
presently existing or occurring hereafter.  At any time on or after the
Forbearance Termination Date, Lender may exercise any of its rights and remedies
under or with respect to the Loan Agreement, the Guaranty, this Agreement and
the other Loan Documents, whether relating to a Specified Default or otherwise,
all without notice to Borrower, Guarantor or any other Person.  As used herein,
“Forbearance Termination Date” means the earlier of (x) April 30, 2010, (y) the
date of the occurrence of a Default other than (i) a Specified Default or (ii) a
Default under any of the financial covenants set forth in Item 21 of the
Schedule on or prior to April 30, 2010, and (z) the default or breach by any
Obligor of any of the covenants, agreements, representations and warranties set
forth in this Agreement.  Notwithstanding Lender’s agreement to forbear as set
forth herein, Lender shall be entitled to exercise its right to issue Stoppage
Notices under and as defined in the Subordination and Intercreditor Agreement
among Lender, Borrower and First National Bank and to take such action as Lender
deems appropriate to enforce the obligations of First National Bank and Borrower
set forth therein.
 
4.           Acknowledgements of Obligors.  In order to induce Lender to enter
into this Agreement and to grant the forbearance contemplated hereby, Borrower
and Guarantor hereby acknowledge and agree with Lender as follows:
 

--------------------------------------------------------------------------------


 
 
(a)
The facts set forth in the recitals to this Agreement are true and correct in
all material respects.

 
 
(b)
The Loan Agreement, the Guaranty and the other Loan Documents constitute the
valid, binding and enforceable obligations of each Obligor party thereto to
Lender, and Lender has a valid and perfected security interest in and to the
Collateral.

 
 
(c)
Each Obligor hereby reaffirms such Obligor’s obligations to Lender under each of
the Loan Documents to which such Obligor is a party.

 
 
(d)
As of the date hereof, but prior to giving effect to any loans funded by Lender
on the date hereof, the aggregate outstanding principal balance of the loans
under the Loan Agreement is $1,637,034.89.



 
(e)
The Specified Defaults are material Defaults and are continuing and have not
been waived; Lender has complied with any notice requirements with respect to
the Specified Defaults; any cure periods with respect to the Specified Defaults
have expired; and, but for Lender’s agreement to forbear as contemplated hereby,
Lender would have the right to exercise all of its rights and remedies against
Borrower, Guarantor and the Collateral.



5.           Maximum Loan Amount.  The Loan Agreement is amended by deleting the
definition of “Maximum Loan Amount” set forth in Section 1 and substituting the
following in lieu thereof:


“Maximum Loan Amount” means (a) $2,250,000 through and including March 18, 2010,
and (b) $2,000,000 from and after March 19, 2010.


6.           Borrowing Base.  The Loan Agreement is amended by deleting Item 1
of the Schedule to the Loan Agreement and substituting the following in lieu
thereof:


1.           Borrowing Base


“Borrowing Base” means, at any time, an amount equal to:
 

--------------------------------------------------------------------------------


 
(a)           the lesser of:
 
(i)           the Maximum Loan Amount, and
 
(ii)           the sum of:
 
(A)           85% of the dollar amount of Eligible Accounts; plus
 
(B)           the lesser of:
 
(1)           $1,350,000, and
 
 
(2)
60% of the dollar value (determined at the lower of cost or market value) of
Eligible Inventory; plus

 
 
(C)
$600,000;

 
minus
 
(b)           the sum of:
 
 
(i)
such reserves as Lender may establish from time to time in its discretion, plus

 
 
(ii)
the amount available to be drawn under, plus the amount of any unreimbursed
draws with respect to, any letters of credit or acceptances which have been
issued, created or guaranteed by Lender or any Affiliate of Lender for
Borrower’s account.



7.           Amendment to Guaranty.  Guarantor and Lender hereby agree that the
Guaranty is hereby amended by deleting Section 7 and substituting the following
in lieu thereof:


 
(a)
Notwithstanding anything to the contrary contained herein, the Obligations for
which Guarantor is liable hereunder shall be limited to the amount of
$1,500,000, plus all costs of collection and enforcement of Lender in connection
with this Guaranty, including court costs and reasonable attorneys’
fees.  Neither amounts (i) paid by or on behalf of Guarantor prior to
Guarantor’s receipt of written demand for payment hereunder from Lender, (ii)
received from Borrower or from any account debtor of Borrower, nor (iii)
received from the sale or other disposition of any collateral for the
Obligations shall serve to reduce the maximum amount guaranteed under the
preceding sentence.



 
(b)
Notwithstanding anything herein to the contrary, Lender agrees that it will not
exercise any rights or remedies against Guarantor or any real estate or limited
liability limited partnership interests owned by Guarantor which secures the
Obligations hereunder unless Lender gives Guarantor at least 120 days’ prior
written notice thereof.  From and after Guarantor’s receipt of such written
notice, Guarantor will not sell, assign, pledge, mortgage, hypothecate or
transfer any rights, title or other interest of Guarantor in or to any
substantial portion of Guarantor’s assets except for any sale, assignment,
pledge, mortgage, hypothecation or other transfer that is either (i) in the
ordinary course of Guarantor’s business, or (ii) approved in writing by
Lender.  Upon the expiration of the 120 day period, Lender may exercise any
rights against any and all real estate and limited liability limited partnership
interests securing amounts payable hereunder, and Guarantor will immediately pay
to Lender all Obligations described in Section 7(a) above up to and including
the amount of $300,000.  Guarantor will pay to Lender all remaining Obligations
described in Section 7(a) above not later than 120 days following the expiration
of the initial 120 day period.  The rights and privileges of Lender under this
subsection are in addition to, and not in limitation of, any rights and
privileges that Lender may have under any laws, rules, regulations or precedent
related to bankruptcy, insolvency, receivership, fraudulent conveyance or
debtor/creditor relations, whether such laws, rules, regulations or precedent
arise under federal or state laws.

 

--------------------------------------------------------------------------------


 
8.           San Antonio Real Estate.  WE-Callaghan, LP, a Texas limited
partnership (“WEC”), is an Affiliate of Obligors.  WEC has executed and
delivered a Deed of Trust, Security Agreement, Assignment of Rents and Leases
and Fixture Filing in favor of Lender (the “Deed of Trust”) with respect to
certain real property in Bexar County, Texas, as more particularly described in
the Deed of Trust (the “San Antonio Real Estate”).  Contemporaneously with
Lender’s receipt of the Deed of Trust, Lender agreed not to record the Deed of
Trust unless and until a Default occurred.  Lender has recorded the Deed of
Trust as a result of the Specified Defaults, and Obligors acknowledge and that
such recordation was authorized and proper in all respects.  Obligors
acknowledge and agree that the San Antonio Real Estate constitutes additional
Collateral for all Obligations (subject to the limitations set forth in the
Guaranty), that the Deed of Trust and all other agreements and documents
executed and/or delivered in connection with the San Antonio Real Estate shall
constitute Loan Documents, and that any breach of any representation, warranty,
covenant or agreement thereunder, and any default or event of default
thereunder, shall each constitute a Default.  Obligors represent and warrant
that the City of San Antonio has agreed to purchase the San Antonio Real Estate,
subject to completion of due diligence, for $2,915,035, such sale is expected to
close by June 30, 2010, Obligors have not received any indication that such sale
will not in fact close on or prior to such date, and such sale will generate net
cash proceeds to Guarantor of approximately $1,000,000.  So long as no Default
other than the Specified Defaults exists, Lender agrees to release the Deed of
Trust contemporaneously with the consummation of such sale so long as Lender
receives all of the net cash proceeds thereof available to Obligors
(commensurate with Guarantor’s 49% ownership interest in WEC), which proceeds
must be in an amount of at least $1,000,000.  Such net cash proceeds shall be
held by Lender as cash collateral for the obligations in a manner and pursuant
to documentation in form, substance and detail satisfactory to Lender in its
discretion. Obligors agree to promptly provide to Lender such information
regarding the San Antonio Real Estate and the status of such sale as Lender may
reasonably request from time to time.  A Default shall exist if the San Antonio
Real Estate has not sold or if Lender has not received at least $1,000,000 in
cash collateral as a result of such sale by June 30, 2010.


9.           Dallas Real Estate.  Buckner Shopping Center, L.P., a Texas limited
partnership (“Buckner”), is an Affiliate of Obligors.  Obligors represent and
warrant that (a) Guarantor controls Buckner by virtue of Guarantor’s ownership
of 49% of Walker Enterprises, LLLP (“Walker Enterprises”), (b) Buckner owns a
shopping center in Dallas, Texas (the “Dallas Real Estate”), (c) Walker
Enterprises receives net cash proceeds from the Dallas Real Estate of
approximately $120,000 per year, (d) the Dallas Real Estate has a fair market
value of approximately $9,600,000 and is subject to a mortgage with a balance of
approximately $5,600,000 and no other mortgages or other Liens (other than Liens
for taxes which are not past due), and (e) a sale of the Dallas Real Estate
would yield net cash proceeds to Guarantor of approximately
$1,024,100.  Obligors agree to promptly provide to Lender such information
regarding the Dallas Real Estate as Lender may reasonably request from time to
time.
 

--------------------------------------------------------------------------------


 
10.           Pledge of a Portion of Buckner’s Partnership Interests by Walker
Enterprises.  Contemporaneously with this Agreement, Walker Enterprises shall
pledge to Lender 26.46% of Walker Enterprise’s right, title and interest in and
to the partnership interests of Buckner.  Obligors acknowledge and agree that
such partnership interests shall constitute additional Collateral for all
Obligations (subject to the limitations set forth in the Guaranty), that all
agreements and documents executed and/or delivered in connection with such
pledge shall constitute Loan Documents, and that any breach of any
representation, warranty, covenant or agreement thereunder, and any default or
event of default thereunder, shall each constitute a Default.


11.           Notification of Account Debtors.  Neither Lender’s agreement to
forbear hereunder nor anything else contained in this Agreement shall limit the
right of Lender to notify Customers to make payments directly to Lender with
respect to Accounts.  Obligors hereby ratify the right of Lender to send such
notifications to Customers and acknowledge that Lender has been and intends to
continue sending such notifications to Customers.


12.           Conditions Precedent to Lender’s Agreements Hereunder.  Lender’s
agreements hereunder, including the obligation to forbear from exercising its
remedies with respect to the Specified Defaults as contemplated hereby, are each
conditioned upon (a) Lender’s receipt of a fully executed original of this
Agreement, (b) Lender’s receipt of a pledge agreement by Walker Enterprises
pursuant to which Lender receives a perfected, first-priority security interest
in 26.46% of the partnership interests of Buckner as security for the Guaranty
(subject to the limitations on the Guaranty set forth therein), together with
such related documentation as Lender may reasonably require (which shall include
an acknowledgement and consent of all partners of Buckner other than Walker
Enterprises), in each case in form and substance reasonably acceptable to
Lender, (c) Lender’s receipt of a lender’s title insurance policy with respect
to the San Antonio Real Estate, in form, substance and detail satisfactory to
Lender in its discretion, and (d) such other agreements, documents, instruments
and other items as Lender may reasonably require.  Obligors hereby covenant and
agree to promptly deliver or cause to be delivered to Lender each of the
foregoing, at Borrower’s expense and in form, substance and detail reasonably
acceptable to Lender.


13.           Ratification of Loan Documents.  Borrower hereby restates,
ratifies, and reaffirms each and every term, condition, representation and
warranty heretofore made by it under or in connection with the execution and
delivery of the Loan Agreement, as amended hereby, and the other Loan Documents,
as fully as though such representations and warranties had been made on the date
hereof and with specific reference to this Agreement and the Loan
Documents.  Guarantor hereby acknowledges and agrees that the Guaranty, as
amended hereby, remains in full force and effect, subject to no right of offset,
claim or counterclaim, in each case both before and after giving effect to this
Agreement.  Guarantor further acknowledges that, as a result of the amendments
to the Guaranty contemplated hereby, the stated termination date of the Guaranty
is no longer in effect and that the Guaranty shall remain in full force and
effect until the Obligations are repaid in full in cash and the Loan Agreement
has terminated.
 

--------------------------------------------------------------------------------


 
14.           No Other Changes.  Except as expressly modified as set forth
herein, the Loan Agreement and the Guaranty shall be and remain in full force
and effect as originally written, and shall constitute the legal, valid, binding
and enforceable obligation of Borrower and Guarantor, as applicable, to Lender.


15.           Forbearance Fee and Expenses.  In consideration of the
accommodations made by Lender hereunder, Borrower agrees to pay to Lender (a) on
April 30, 2010, or, if earlier, the date on which the Obligations are repaid in
full and the Loan Agreement is terminated, a forbearance fee of $500 per day
(the “Forbearance Fee”), commencing on the date hereof and continuing until such
payment due date, and (b) on demand, all costs and expenses of Lender in
connection with the preparation, execution, delivery and enforcement of this
Agreement and the other Loan Documents and any other transactions contemplated
hereby and thereby, including, without limitation, the reasonable fees and
out-of-pocket expenses of legal counsel to Lender.  Each daily installment of
the Forbearance Fee shall be fully earned at 1:00 p.m., Oklahoma City, Oklahoma
time on each calendar day and shall not be subject to refund or rebate.  Without
limiting anything contained in the Loan Agreement, Borrower hereby irrevocably
authorizes Lender to make one or more revolving loans to Borrower in the amount
of such Forbearance Fee and such costs and expenses as they become due and
payable in order to pay such forbearance fee and such costs and expenses.


16.           No Other Default.  To induce Lender to enter into this Agreement,
Borrower hereby represents and warrants that, to Borrower’s knowledge, as of the
date hereof, and after giving effect to the terms hereof, other than the
Specified Defaults, there exists no Default under the Loan Agreement or any of
the other Loan Documents.


17.           Release.  To induce Lender to enter into this Agreement, each
Obligor (a) acknowledges and agrees that no right of offset, defense,
counterclaim, claim or objection exists in favor of such Obligor or against
Lender arising out of or with respect to the Loan Agreement, the Guaranty, this
Agreement, any other Loan Document, the Obligations, or any other arrangement or
relationship between Lender and any Obligor, and (b) releases, acquits, remises
and forever discharges Lender and its affiliates and all of their past, present
and future officers, directors, employees, agents, attorneys, representatives,
successors and assigns from any and all claims, demands, actions and causes of
action, whether at law or in equity, whether now accrued or hereafter maturing,
and whether known or unknown, which such Obligor now or hereafter may have by
reason of any manner, cause or things to and including the date of this
Agreement with respect to matters arising out of or with respect to the Loan
Agreement, the Guaranty, this Agreement, the other Loan Documents, the
Obligations, or any other arrangement or relationship between Lender and such
Obligor.



--------------------------------------------------------------------------------


 
18.           Lender Not Obligated for Further Amendments.  Each Obligor
acknowledges that (a) except as expressly set forth herein, Lender has not
agreed to (and has no obligation whatsoever to discuss, negotiate or agree to)
any restructuring, modification, amendment, waiver or forbearance with respect
to the Obligations or any of the terms of the Loan Documents, (b) no
understanding with respect to any other restructuring, modification, amendment,
waiver or forbearance with respect to the Obligations or any of the terms of the
Loan Documents shall constitute a legally binding agreement or contract, or have
any force or effect whatsoever, unless and until reduced to writing and signed
by authorized representatives of Borrower and Lender (and, if applicable,
Guarantor), and (c) the execution and delivery of this Agreement has not
established any course of dealing among the parties hereto or created any
obligation or agreement of Lender with respect to any future restructuring,
modification, amendment, waiver or forbearance with respect to the Obligations
or any of the terms of the Loan Documents.


19.           This Agreement as a Loan Document.  Each Obligor acknowledges that
this Agreement constitutes a Loan Document and that any breach of any
representation, warranty, covenant or agreement of any Obligor set forth herein
shall constitute a Default.


20.           Counterparts.  This Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which, when so executed and delivered, shall be deemed to be an original and all
of which counterparts, taken together, shall constitute but one and the same
instrument.  Delivery of an executed counterpart of this Agreement or any other
Loan Document by facsimile or e-mail shall be equally as effective as delivery
of an original executed counterpart of this Agreement or such other Loan
Document.  Any party delivering an executed counterpart of this Agreement or any
other Loan Document by facsimile or e-mail also shall deliver an original
executed counterpart of this Agreement or such other Loan Document, but the
failure to deliver an original executed counterpart shall not affect the
validity, enforceability, and binding effect of this Agreement or such other
Loan Document.  To the fullest extent permitted by applicable law, Borrower and
Guarantor each waive notice of Lender’s acceptance of this Agreement and the
other Loan Documents.


21.           Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of the successors and permitted assigns of the parties
hereto.


22.           Choice of Law.  This Agreement shall be governed by, and construed
in accordance with, the laws of the State of Oklahoma, other than its laws
respecting choice of law.


[SIGNATURES ON FOLLOWING PAGE]


 

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Borrower, Guarantor and Lender have caused this Forbearance
Agreement and Fourth Amendment to Loan Documents to be duly executed as of the
date first above written.


AEROGROW INTERNATIONAL, INC.


By:                                                                          
Jack J. Walker, Chief Executive Officer

 
JACK J. WALKER
 
 
FCC, LLC, d/b/a First Capital



By:                                                                          
Lee E. Elmore, Senior Vice President




ACKNOWLEDGMENT AND AGREEMENT OF VALIDITY GUARANTOR


The undersigned, a Validity Guarantor in respect of the indebtedness of Borrower
to Lender, hereby (a) acknowledges receipt of the foregoing Forbearance
Agreement and Fourth Amendment to Loan Documents; (b) consents to the terms and
execution thereof; (c) acknowledges that the Obligations of Borrower under the
Loan Agreement may have increased; (d) reaffirms his obligations to Lender
pursuant to the terms of the Validity Agreement to which he is a party; and
(e) acknowledge that Lender may amend, restate, extend, renew or otherwise
modify the Loan Agreement and any indebtedness or agreement of Borrower, or
enter into any agreement or extend additional or other credit accommodations,
without notifying or obtaining the consent of the undersigned and without
impairing the liability of the undersigned under any Validity Agreement for all
of Borrower’s present and future indebtedness to Lender.

 
                                                              
H. MacGregor Clarke
 

--------------------------------------------------------------------------------



